Opinion by
Judge Cofer:
No demand is necessary before commencing suit on an obligation for money payable on demand; the summons is all the demand *35that is necessary. See authorities quoted in Barbour’s Digest, Title “Demand”, § 24.

J. & J. W. Rodman, for appellant.


Lillard & Hallam, A. P. Grover, for appellee.

At the time the mortgage was acknowledged by the appellant she was, according to the testimony of the deputy clerk, out of sight, and far enough out of the way to be out of hearing of her husband when the mortgage was acknowledged. This was a compliance with the statute, notwithstanding she and her husband may have been in the same building or even, in the same room, at the time. The reason for requiring the wife to be examined separate and apart from her husband, as far as we are able to see any reason at all for it, is that the mere presence of the husband may induce the wife to sign and acknowledge a deed she is really unwilling to execute! This purpose is as well subserved by separating them so far apart that the husband can not hear what passes between the feme and the clerk, as if they were separated by a wall and even by the distance of one or ten miles.
The evidence does not sustain the charge of fraud, and the judgment must be affirmed.